Opinion issued December 17, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-01011-CV
                            ———————————
                IN RE VINCENT PAUL YOUNG, JR., Relator



             Original Proceeding on Petition for Writ of Injunction


                          MEMORANDUM OPINION

      Relator, Vincent Paul Young, Jr., has petitioned this Court for a writ of

injunction.1 In the petition, Relator states that the respondent, Pro Player Funding,

LLC, is attempting to collect on a judgment rendered in the State of New York and




1
      The underlying case is Pro Player Funding, LLC v. Vincent Young, cause number
      2012-58323, pending in the 281st District Court of Harris County, Texas, the
      Honorable Sylvia Matthews presiding.
domesticated in Texas.2 Relator requests that we enjoin “Plaintiff Pro Player

Funding, LLC and its officers, agents, servants, employees, independent

contractors, attorneys, representatives, and those persons or entities in active

concert or participation with them, from proceeding in any manner with the

collection efforts, pending the disposition of the merits of the appeal in No. 01-13-

00843-CV.”

      The issuance of an extraordinary writ, such as a writ of injunction, is not

authorized when there is another adequate remedy. See Holloway v. Fifth Court of

Appeals, 767 S.W.2d 680, 684 (Tex. 1989); In re Patel, No. 01-13-00330-CV,

2013 WL 3422026, at *1 (Tex. App.—Houston [1st Dist.] July 2, 2013, orig.

proceeding). In this case, Relator could prevent enforcement of the judgment

against him during the pendency of his appeal by either superseding the judgment

in accordance with Texas Rule of Appellate Procedure 24.1 or showing “that an

appeal from the foreign judgment is pending or will be taken, that the time for

taking an appeal has not expired, or that a stay of execution has been granted, has

been requested, or will be requested” and proving that he “has furnished or will

furnish the security for the satisfaction of the judgment required by” the State of

New York. See TEX. CIV. PRAC. & REM. CODE ANN. § 35.006(a) (West 2008);



2
      Relator has separately appealed the domesticated order under appellate cause
      number 01-13-00843-CV.
                                         2
TEX. R. APP. P. 24.1. Accordingly, we are not authorized to grant the relief

requested.

      Further, the “purpose of a writ of injunction is to enforce or protect the

appellate court’s jurisdiction.” In re Olson, 252 S.W.3d 747, 747 (Tex. App.—

Houston [14th Dist.] 2008, orig. proceeding); see Becker v. Becker, 639 S.W.2d
23, 24 (Tex. App.—Houston [1st Dist.] 1982, no writ). Here, Relator contends that

“collection efforts will destroy the subject matter of the lawsuit and will render

moot the appeal from the trial court’s judgment.”             The judgment is the

domesticated order, which grants a monetary judgment in favor of Respondent and

against Relator.    Relator fails to demonstrate how execution of a monetary

judgment would “destroy the subject matter of the lawsuit” or otherwise render his

appeal moot. Accordingly, the relief requested by Relator is not, as he suggests,

necessary to preserve this Court’s jurisdiction over his appeal. See Becker, 639
S.W.2d at 24 (holding that court has jurisdiction to grant injunctive relief to protect

its jurisdiction over pending appeal and to preserve subject matter of litigation, but

not to preserve status quo or prevent loss or damage to party).

      Accordingly, the petition for writ of injunction is denied.

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                          3